UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6314



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PATRICIA BECKFORD, a/k/a Trish, a/k/a Pat,
a/k/a Annette,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CR-91-69)


Submitted:   July 22, 1998                 Decided:   August 6, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia Beckford, Appellant Pro Se.     Harvey Lee Bryant, III,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Patricia Beckford appeals the district court’s order denying

her “Request to Set Restitution Payment Schedule.” We have reviewed

the record and the district court’s opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. United States v. Beckford, No. CR-91-69 (E.D. Va. Jan. 22,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2